UPON A REHEARING EN BANC
By opinion issued April 29, 2003, a panel of this Court-reversed the conviction of Shakeva Quarleat Frazier for aiding and abetting a failure to appear in court and remanded the matter for further proceedings. See Frazier v. Commonwealth, 40 Va.App. 350, 579 S.E.2d 628 (2003). Thereafter, we stayed the mandate of that decision and granted the Commonwealth’s petition for rehearing en banc.
Upon rehearing en banc, the judgment of the trial court is affirmed without opinion by an evenly divided Court. Accordingly, the opinion previously rendered by a panel of this Court on April 29, 2003 is withdrawn, and the mandate entered on that date is vacated. The appellant shall pay to the Common-' wealth of Virginia thirty dollars damages.
*596Chief Judge FITZPATRICK, Judges BUMGARDNER, FRANK, FELTON and KELSEY voted to affirm the judgment of the trial court.
Judges BENTON, ELDER, ANNUNZIATA, HUMPHREYS and CLEMENTS voted to reverse the judgment of the trial court.
The Commonwealth shall recover of the appellant the costs in this Court, which costs shall include a total fee of $925 for services rendered by the Public Defender on this appeal, in addition to counsel’s necessary direct out-of-pocket expenses, and the costs in the trial court.
This order shall be published and certified to the trial court.
Costs due the Commonwealth by appellant in Court of Appeals of Virginia:
Public Defender $400.00 plus costs and expenses